            CASE 0:20-cv-01502-JRT-HB Doc. 13 Filed 10/09/20 Page 1 of 14




                          UNITED STATES DISTRICT COURT
                             DISTRICT OF MINNESOTA


 MILDRED BALDWIN and RONALD
 STRUCKHOFF on behalf of themselves                   Case No. 0:20-cv-01502 (JRT/HB)
 and others similarly situated,

                               Plaintiffs,            DEFENDANT’S ANSWER
 v.

 MIRACLE-EAR, INC.

                               Defendant.


       Defendant Miracle-Ear, Inc. (“Defendant” or “Miracle-Ear”), in answer to Plaintiffs

Mildred Baldwin’s and Ronald Struckhoff’s (“Plaintiffs”) Class Action Complaint

(“Complaint”), responds to each of Plaintiffs’ numbered allegations as follows, and denies all

allegations except as expressly admitted below. Miracle-Ear does not admit, and instead

denies, any factual allegations contained in the unnumbered headings in Plaintiffs’

Complaint.

       1.       With respect to the allegations in Paragraph 1 of the Complaint, Miracle-Ear

admits that Plaintiffs have brought an action under the Telephone Consumer Protection Act

(“TCPA”) and that the TCPA is a federal statute. Miracle-Ear denies that Plaintiffs’ TCPA

action has merit and denies the remaining allegations in Paragraph 1 of the Complaint.

       2.       Miracle-Ear denies the allegations in Paragraph 2 of the Complaint.

       3.       With respect to the allegations in Paragraph 3 of the Complaint, Miracle-Ear

admits that Plaintiffs are seeking to litigate this case as a class action. Miracle-Ear denies that
            CASE 0:20-cv-01502-JRT-HB Doc. 13 Filed 10/09/20 Page 2 of 14




this case is suitable for class treatment, denies that any class should be certified, and denies

the remaining allegations in Paragraph 3 of the Complaint.

       4.       Miracle-Ear denies the allegations in Paragraph 4 of the Complaint.

       5.       Miracle-Ear lacks information and knowledge sufficient to form a belief as to

the truth of the allegations in Paragraph 5 of the Complaint and therefore denies them.

       6.       Miracle-Ear lacks information and knowledge sufficient to form a belief as to

the truth of the allegations in Paragraph 6 of the Complaint and therefore denies them.

       7.       Miracle-Ear admits the allegations in Paragraph 7 of the Complaint.

       8.       With respect to the allegations in Paragraph 8 of the Complaint, Miracle-Ear

admits that the TCPA is a federal law. Miracle-Ear denies that Plaintiffs have Article III

standing under the United States Constitution. The remaining allegations in Paragraph 8 are

legal conclusions that do not require a response. To the extent a response is required,

Miracle-Ear denies the allegations.

       9.       With respect to the allegations in Paragraph 9 of the Complaint, Miracle-Ear

admits that it is headquartered in the District and does business in the District. Miracle-Ear

does not dispute this Court’s personal jurisdiction over Miracle-Ear. Miracle-Ear denies any

remaining allegations in Paragraph 9.

       10.      With respect to the allegations in Paragraph 10 of the Complaint, Miracle-Ear

admits that it does not dispute venue in this District. Miracle-Ear denies the remaining

allegations in Paragraph 10.

       11.      Paragraph 11 of the Complaint contains a legal conclusion that does not

require a response. To the extent a response is required, Miracle-Ear denies the allegations.



                                                2
         CASE 0:20-cv-01502-JRT-HB Doc. 13 Filed 10/09/20 Page 3 of 14




       12.    Paragraph 12 of the Complaint contains legal conclusions that do not require a

response. To the extent a response is required, Miracle-Ear denies the allegations.

       13.    Paragraph 13 of the Complaint contains a legal conclusion that does not

require a response. To the extent a response is required, Miracle-Ear denies the allegations.

       14.    Paragraph 14 of the Complaint contains legal conclusions that do not require a

response. To the extent a response is required, Miracle-Ear denies the allegations.

       15.    Paragraph 15 of the Complaint contains a legal conclusion that does not

require a response. To the extent a response is required, Miracle-Ear denies the allegations.

       16.    Paragraph 16 of the Complaint contains a legal conclusion that does not

require a response. To the extent a response is required, Miracle-Ear denies the allegations.

       17.    Paragraph 17 of the Complaint contains a legal conclusion that does not

require a response. To the extent a response is required, Miracle-Ear denies the allegations.

       18.    Miracle-Ear lacks information and knowledge sufficient to form a belief as to

the truth of the allegations in Paragraph 18 of the Complaint and therefore denies them.

       19.    Miracle-Ear lacks information and knowledge sufficient to form a belief as to

the truth of the allegations in Paragraph 19 of the Complaint and therefore denies them.

       20.    With respect to the allegations in Paragraph 20 of the Complaint, Miracle-Ear

admits it is hearing aid provider. Miracle-Ear denies the remaining allegations in Paragraph

20.

       21.    Miracle-Ear denies the allegations in Paragraph 21 of the Complaint.




                                               3
         CASE 0:20-cv-01502-JRT-HB Doc. 13 Filed 10/09/20 Page 4 of 14




       22.     Miracle-Ear denies the allegations in Paragraph 22 of the Complaint. Miracle-

Ear affirmatively states that the link referenced in Paragraph 22 of Plaintiffs’ Complaint may

be a job post of a Miracle-Ear franchisee, but is not a post by Miracle-Ear, Inc.

       23.     With respect to the allegations in Paragraph 23 of the Complaint, Miracle-Ear

denies that it called Plaintiffs and denies that it calls numbers registered on the National Do

Not Call Registry. Miracle-Ear lacks information and knowledge sufficient to form a belief as

to the truth of the remaining allegations in Paragraph 23 of the Complaint and therefore

denies them.

       24.     With respect to the allegations in Paragraph 24 of the Complaint, Miracle-Ear

denies that it called Plaintiffs. Miracle-Ear lacks information and knowledge sufficient to

form a belief as to the truth of the remaining allegations in Paragraph 24 of the Complaint

and therefore denies them.

       25.     Miracle-Ear denies the allegations in Paragraph 25 of the Complaint.

       26.     Miracle-Ear lacks information and knowledge sufficient to form a belief as to

the truth of the allegations in Paragraph 26 of the Complaint and therefore denies them.

       27.     Paragraph 27 of the Complaint contains a legal conclusion that does not

require a response. To the extent a response is required, Miracle-Ear denies the allegations.

       28.     Miracle-Ear lacks information and knowledge sufficient to form a belief as to

the truth of the allegations in Paragraph 28 of the Complaint and therefore denies them.

       29.     Miracle-Ear lacks information and knowledge sufficient to form a belief as to

the truth of the allegations in Paragraph 29 of the Complaint and therefore denies them.




                                               4
          CASE 0:20-cv-01502-JRT-HB Doc. 13 Filed 10/09/20 Page 5 of 14




        30.     Miracle-Ear lacks information and knowledge sufficient to form a belief as to

the truth of the allegations in Paragraph 30 of the Complaint and therefore denies them.

        31.     Miracle-Ear lacks information and knowledge sufficient to form a belief as to

the truth of the allegations in Paragraph 31 of the Complaint and therefore denies them.

        32.     Miracle-Ear denies the allegations in Paragraph 32 of the Complaint and

denies that it called Plaintiffs.

        33.     Miracle-Ear denies that it called Plaintiffs. Miracle-Ear lacks information and

knowledge sufficient to form a belief as to the truth of the allegations in Paragraph 33 of the

Complaint and therefore denies them.

        34.     Miracle-Ear denies that it called Plaintiffs. Miracle-Ear lacks information and

knowledge sufficient to form a belief as to the truth of the allegations in Paragraph 34 of the

Complaint and therefore denies them.

        35.     Miracle-Ear denies that it called Plaintiffs. Miracle-Ear lacks information and

knowledge sufficient to form a belief as to the truth of the allegations in Paragraph 35 of the

Complaint and therefore denies them.

        36.     Miracle-Ear denies that it called Plaintiffs. Miracle-Ear lacks information and

knowledge sufficient to form a belief as to the truth of the allegations in Paragraph 36 of the

Complaint and therefore denies them.

        37.     Miracle-Ear denies that it called Plaintiffs. Miracle-Ear lacks information and

knowledge sufficient to form a belief as to the truth of the allegations in Paragraph 37 of the

Complaint and therefore denies them.




                                                5
          CASE 0:20-cv-01502-JRT-HB Doc. 13 Filed 10/09/20 Page 6 of 14




        38.   Miracle-Ear denies that it called Plaintiffs. Miracle-Ear denies that it owns or is

associated with the (844) 300-4252 number. Miracle-Ear denies the remaining allegations in

Paragraph 38 of the Complaint.

        39.   Miracle-Ear denies that it owns or is associated with the (844) 300-4252

number. Miracle-Ear lacks information and knowledge sufficient to form a belief as to the

truth of the remaining allegations in Paragraph 39 of the Complaint and therefore denies

them.

        40.   Miracle-Ear lacks information and knowledge sufficient to form a belief as to

the truth of the allegations in Paragraph 40 of the Complaint and therefore denies them.

        41.   Miracle-Ear denies that it called Plaintiffs. Miracle-Ear lacks information and

knowledge sufficient to form a belief as to the truth of the allegations in Paragraph 41 of the

Complaint and therefore denies them.

        42.   Miracle-Ear lacks information and knowledge sufficient to form a belief as to

the truth of the allegations in Paragraph 42 of the Complaint and therefore denies them.

        43.   Paragraph 43 of the Complaint contains a legal conclusion that does not

require a response. To the extent a response is required, Miracle-Ear denies the allegations.

        44.   Miracle-Ear lacks information and knowledge sufficient to form a belief as to

the truth of the allegations in Paragraph 44 of the Complaint and therefore denies them.

        45.   Miracle-Ear lacks information and knowledge sufficient to form a belief as to

the truth of the allegations in Paragraph 45 of the Complaint and therefore denies them.

        46.   Miracle-Ear lacks information and knowledge sufficient to form a belief as to

the truth of the allegations in Paragraph 46 of the Complaint and therefore denies them.



                                               6
          CASE 0:20-cv-01502-JRT-HB Doc. 13 Filed 10/09/20 Page 7 of 14




        47.     Miracle-Ear lacks information and knowledge sufficient to form a belief as to

the truth of the allegations in Paragraph 47 of the Complaint and therefore denies them.

        48.     Miracle-Ear denies the allegations in Paragraph 48 of the Complaint and

denies that it called Plaintiffs.

        49.     Miracle-Ear denies that it called Plaintiffs. Miracle-Ear lacks information and

knowledge sufficient to form a belief as to the truth of the allegations in Paragraph 49 of the

Complaint and therefore denies them.

        50.     Miracle-Ear denies that it called Plaintiffs. Miracle-Ear lacks information and

knowledge sufficient to form a belief as to the truth of the allegations in Paragraph 50 of the

Complaint and therefore denies them.

        51.     Miracle-Ear denies that it owns or is associated with the number (314) 397-

7595. Miracle-Ear lacks information and knowledge sufficient to form a belief as to the truth

of the allegations in Paragraph 51 of the Complaint and therefore denies them.

        52.     Miracle-Ear lacks information and knowledge sufficient to form a belief as to

the truth of the allegations in Paragraph 52 of the Complaint and therefore denies them.

        53.     Miracle-Ear lacks information and knowledge sufficient to form a belief as to

the truth of the allegations in Paragraph 53 of the Complaint and therefore denies them.

        54.     Miracle-Ear lacks information and knowledge sufficient to form a belief as to

the truth of the allegations in Paragraph 54 of the Complaint and therefore denies them.

        55.     Miracle-Ear denies that it called Plaintiffs. Miracle-Ear denies the remaining

allegations in Paragraph 55 of the Complaint.




                                                7
         CASE 0:20-cv-01502-JRT-HB Doc. 13 Filed 10/09/20 Page 8 of 14




       56.     Miracle-Ear denies that it called Plaintiffs. Miracle-Ear lacks information and

knowledge sufficient to form a belief as to the truth of the allegations in Paragraph 56 of the

Complaint and therefore denies them.

       57.     Miracle-Ear denies that it called Plaintiffs. Miracle-Ear lacks information and

knowledge sufficient to form a belief as to the truth of the allegations in Paragraph 57 of the

Complaint and therefore denies them.

       58.     Miracle-Ear denies that it called Plaintiffs. Paragraph 58 of the Complaint

contains a legal conclusion that does not require a response. To the extent a response is

required, Miracle-Ear denies the allegations. Miracle-Ear lacks information and knowledge

sufficient to form a belief as to the truth of the remaining allegations in Paragraph 58 of the

Complaint and therefore denies them.

       59.     Miracle-Ear denies that it called Plaintiffs. Paragraph 59 and its subparts (a)

through (f) of the Complaint contain legal conclusions that do not require a response. To the

extent a response is required, Miracle-Ear denies the allegations. Miracle-Ear lacks

information and knowledge sufficient to form a belief as to the truth of the remaining

allegations in Paragraph 59 and its subparts (a) through (f) of the Complaint and therefore

denies them.

       60.     Miracle-Ear denies that it called Plaintiffs. Miracle-Ear does not know what

“dialer” or “dialing system” is being referenced and thus lacks information and knowledge

sufficient to form a belief as to the truth of the remaining allegations in Paragraph 60 of the

Complaint and therefore denies them.




                                                8
         CASE 0:20-cv-01502-JRT-HB Doc. 13 Filed 10/09/20 Page 9 of 14




       61.     Miracle-Ear denies that it called Plaintiffs. Miracle-Ear does not know what

“dialing system” is being referenced and thus lacks information and knowledge sufficient to

form a belief as to the truth of the remaining allegations in Paragraph 61 of the Complaint

and therefore denies them.

       62.     Miracle-Ear denies that it called Plaintiffs. Miracle-Ear does not know what

“dialing system” is being referenced and thus lacks information and knowledge sufficient to

form a belief as to the truth of the remaining allegations in Paragraph 62 of the Complaint

and therefore denies them.

       63.     Miracle-Ear denies that it called Plaintiffs. Miracle-Ear does not know what

“dialing system” is being referenced and thus lacks information and knowledge sufficient to

form a belief as to the truth of the remaining allegations in Paragraph 63 of the Complaint

and therefore denies them.

       64.     Miracle-Ear denies that it called Plaintiffs. Miracle-Ear does not know what is

being referenced in Paragraph 64 and thus lacks information and knowledge sufficient to

form a belief as to the truth of the remaining allegations in Paragraph 64 of the Complaint

and therefore denies them.

       65.     Miracle-Ear denies that it called Plaintiffs and denies the remaining allegations

in Paragraph 65.

       66.     With regard to Paragraph 66 of Plaintiffs’ Complaint, Miracle-Ear admits that

Plaintiffs purport to bring this action on behalf of a class or classes. Miracle-Ear denies that

Plaintiffs are entitled to pursue this action on behalf of the identified classes, or any other

class, and denies any remaining allegations in Paragraph 66.



                                                9
         CASE 0:20-cv-01502-JRT-HB Doc. 13 Filed 10/09/20 Page 10 of 14




       67.      With regard to Paragraph 67 of Plaintiffs’ Complaint, Miracle-Ear admits that

Plaintiffs purport to bring this action on behalf of the identified classes. Miracle-Ear denies

that Plaintiffs are entitled to pursue this action on behalf of the identified classes, or any

other class, and denies any remaining allegations in Paragraph 67.

       68.      With respect to the allegations in Paragraph 68 of the Complaint, Miracle-Ear

admits that Plaintiffs purport to exclude certain individuals and entities from the classes

described in Paragraph 67. Miracle-Ear denies that Plaintiffs are entitled to pursue this action

on behalf of the identified classes, or any other class, and denies any remaining allegations in

Paragraph 68.

       69.      Miracle-Ear denies the allegations in Paragraph 69 of the Complaint.

       70.      Miracle-Ear denies the allegations in Paragraph 70 of the Complaint.

       71.      Miracle-Ear denies the allegations in Paragraph 71 of the Complaint.

       72.      Miracle-Ear denies the allegations in Paragraph 72 of the Complaint.

       73.      Miracle-Ear denies the allegations in Paragraph 73 of the Complaint.

       74.      Miracle-Ear denies the allegations in Paragraph 74 of the Complaint, including

its subparts (a) through (e).

       75.      Miracle-Ear denies the allegations in Paragraph 75 of the Complaint.

       76.      Miracle-Ear denies the allegations in Paragraph 76 of the Complaint.

       77.      Miracle-Ear denies the allegations in Paragraph 77 of the Complaint.

       78.      Miracle-Ear denies the allegations in Paragraph 78 of the Complaint, including

its subparts (a) through (d).

       79.      Miracle-Ear denies the allegations in Paragraph 79 of the Complaint.



                                                10
         CASE 0:20-cv-01502-JRT-HB Doc. 13 Filed 10/09/20 Page 11 of 14




        80.     Miracle-Ear incorporates its responses to Plaintiffs’ allegations in Paragraph

1–79 of the Complaint herein.

        81.     Miracle-Ear denies the allegations in Paragraph 81 of the Complaint.

        82.     Miracle-Ear denies the allegations in Paragraph 82 of the Complaint.

        83.     Miracle-Ear denies the allegations in Paragraph 83 of the Complaint.

        84.     Miracle-Ear denies the allegations in Paragraph 84 of the Complaint.

        85.     Miracle-Ear incorporates its responses to Plaintiffs’ allegations in Paragraph

1–84 of the Complaint herein.

        86.     Miracle-Ear denies the allegations in Paragraph 86 of the Complaint.

        87.     Miracle-Ear denies the allegations in Paragraph 87 of the Complaint.

        88.     Miracle-Ear denies the allegations in Paragraph 88 of the Complaint.

        89.     Miracle-Ear denies the allegations in Paragraph 89 of the Complaint.

        90.     Miracle-Ear denies that Plaintiffs are entitled to any of the relief requested in

the section entitled “PRAYER FOR RELIEF,” including its subparts A through G.

        91.     Miracle-Ear admits that Plaintiffs have demanded a jury trial. Miracle-Ear

denies that Plaintiffs are entitled to a jury trial.

                        AFFIRMATIVE AND OTHER DEFENSES

        For its affirmative and other defenses, Defendant Miracle-Ear states the following:

                               First Affirmative Defense: Consent

        1.      The TCPA does not prohibit calls using a prerecorded voice when the called

party has given his or her consent.




                                                   11
         CASE 0:20-cv-01502-JRT-HB Doc. 13 Filed 10/09/20 Page 12 of 14




       2.       To the extent that Plaintiffs or the putative classes consented to receive calls,

Plaintiffs’ claims are barred.

       3.       Further, to the extent that the TCPA does not require consent, Plaintiffs’

claims are barred.

        Second Affirmative Defense: Unconstitutionality of Statutory Damages

       4.       The TCPA provides for statutory damages of $500 to $1,500 for each

violation of the law.

       5.       When directed at telephone calls, statutory damages under the TCPA could

quickly rise to millions of dollars for alleged actions that cause little or no actual damage to

Plaintiffs or other called individuals and such damages would be excessive, improper, and/or

unreasonable.

       6.       Statutory damages under these circumstances constitutes an excessive fine or

penalty without the substantive or procedural safeguards guaranteed by the Fifth and

Fourteenth Amendments to the United States Constitution.

                        Third Affirmative Defense: Lack of Standing

       7.       To establish standing under Article III of the United States Constitution,

Plaintiffs and the proposed classes must show a concrete and particularized invasion of a

legally protected interest.

       8.       To the extent Plaintiffs or putative class members consented to receive calls

then they have not been harmed and do not have standing to sue under the TCPA.

       9.       To the extent Plaintiffs and members of the proposed classes have not paid

money, lost title to goods of value, or suffered any other concrete or particularized harm as a



                                                12
         CASE 0:20-cv-01502-JRT-HB Doc. 13 Filed 10/09/20 Page 13 of 14




result of the conduct alleged, Plaintiffs and members of the proposed classes lack standing to

bring this suit under Article III of the United States Constitution.

     Fourth Affirmative Defense: Claims Not Properly Certifiable Under Rule 23

       10.        Plaintiffs’ claims cannot be properly certified under Federal Rule of Civil

Procedure 23 because, among other reasons, questions of fact relating to each individual

putative class member predominate over the questions relating to the class, including, but

not limited to:

             a) Whether each individual was contacted by Miracle-Ear, as alleged;

             b) Whether each individual or an agent of that individual provided consent prior

       to the contact;

             c) Whether the individual was called on a cell phone or a landline;

             d) Whether the individual was called on a business line or commercial line;

             e) Whether each call was a “telephone solicitation;”

             f) Whether the numbers called were registered on the National-Do-Not-Call

       Registry and were registered by the putative class member/owner of the phone

       number;

             g) Whether each called individual had an existing relationship with Miracle-Ear;

             h) Whether each individual wanted to receive the call or had requested to receive

       the call;

             i) Whether Miracle-Ear reasonably relied on consent provided by a prior owner

       of the phone number.

       WHEREFORE, Miracle-Ear respectfully requests that the Court:



                                                  13
           CASE 0:20-cv-01502-JRT-HB Doc. 13 Filed 10/09/20 Page 14 of 14




          A.      Dismiss all of Plaintiff’s claims against Miracle-Ear with prejudice and on the

merits;

          B.      Award Miracle-Ear all costs, disbursements, and reasonable attorney fees

allowed by law; and

          C.      Grant Miracle-Ear such other further relief the Court deems just and

appropriate.



Dated: October 9, 2020                         /s/ Erin L. Hoffman
                                               Erin L. Hoffman
                                               Bar Number 0387835
                                               Nathan Brennaman
                                               Bar Number 0331776
                                               Attorneys for Defendant
                                                Miracle-Ear, Inc.
                                               FAEGRE DRINKER BIDDLE & REATH LLP
                                               2200 Wells Fargo Center
                                               90 South Seventh Street
                                               Minneapolis, MN 55402-3901
                                               Telephone: (612) 766-7000
                                               Fax: (612) 766-1600
                                               erin.hoffman@faegredrinker.com
                                               nate.brennaman@faegredrinker.com

US.129394339.02




                                                 14
